Citation Nr: 0900503	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a lumbosacral spine 
disability.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative changes in the right knee.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to May 
1986, September 1995 to January 1996, and from February 2003 
to December 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In an April 2008 rating decision, the RO granted a separate 
20 percent evaluation for instability of the right knee.  

In September 2008, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.



The issues of entitlement to service connection for a right 
hip disability, and a lumbosacral spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In September 2008, the veteran indicated that he wanted 
to withdraw his appeal seeking entitlement to service 
connection for tinnitus and bilateral hearing loss, and an 
increased rating for traumatic degenerative arthritis of the 
right knee, and the Board received such request prior to the 
promulgation of a decision.

2.  The veteran's GERD was not first shown during a period of 
active service.

3.  Resolving any doubt in the veteran's favor, his tinea 
pedis had its onset during active service.


CONCLUSIONS OF LAW

1.  GERD was not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for tinnitus are met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for bilateral hearing loss are met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

4.  Tinea pedis was incurred during service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).
5.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
an increased rating for traumatic degenerative arthritis of 
the right knee are met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The veteran perfected an appeal from a May 2004 rating 
decision which, in pertinent part, denied service connection 
for tinnitus and bilateral hearing loss, and granted service 
connection for right knee traumatic degenerative arthritis, 
assigning a 10 percent evaluation.

During a pre-hearing conference conducted just prior to his 
September 9, 2008, personal hearing, the veteran indicated 
that he was withdrawing the issue of entitlement to an 
increased rating for arthritis of the right knee.  And then 
during the hearing, the veteran indicated that he wished to 
withdraw from his appeal the issues of entitlement to service 
connection for tinnitus and bilateral hearing loss.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2008).  The veteran's statements at the pre- hearing 
conference and during the hearing have been transcribed and 
reduced to writing, therefore his withdrawal of these issues 
is valid.  Once the veteran withdrew this issue, there 
remained no allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review the issues of entitlement to service connection for 
tinnitus and bilateral hearing loss, as well as the claim of 
entitlement to an increased rating for a right knee 
disability and therefore, those claims are dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002).




II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
respect to the veteran's claim for a skin disability, the 
Board concludes that the VCAA does not preclude the Board 
from adjudicating this claim.  This is so because the Board 
is taking action favorable to the veteran by finding that his 
current tinea pedis was incurred during active service.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the service connection claim for GERD, VCAA 
duty to notify was satisfied prior to the initial AOJ 
decision by way of a February 2004 letter that fully 
addressed all notice elements.  That letter informed the 
veteran of what evidence was required to substantiate the 
service connection claim, and the veteran's and VA's 
respective duties for obtaining evidence.  Also, the veteran 
has been advised as to how effective dates are assigned.  See 
Dingess, supra.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, private medical 
evidence, and the veteran's contentions.  The veteran was 
afforded a VA medical examination in conjunction with this 
claim, and he testified at a Travel Board hearing in 
September 2008.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail." To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

A.  Service Connection claim for GERD

Medical evidence confirms a current diagnosis of GERD.  The 
veteran asserts that his GERD was first diagnosed while on 
active service.  Despite the veteran's assertions, however, 
the medical evidence of record does not show that his GERD 
had its onset during active service.  Review of the claims 
folder shows that the first indication of gastrointestinal 
complaints was in August 1996.  In this regard, according to 
an August 1996 private treatment note, the veteran was 
assessed with "irritable bowel."  A diagnosis of GERD is 
not shown in the record until November 2000 (see private 
treatment note from Southwest Medical Center).  An impression 
of GERD is also shown on subsequent treatment records.  
Significantly, the veteran's GERD, first shown in November 
2000, was not diagnosed during a period of active service; 
rather, it was diagnosed between periods of active service.  

The Board acknowledges that a May 2004 VA examiner indicated 
that it is as likely as not that the veteran's GERD is 
related to his service.  However, as noted above, the medical 
evidence of record shows that the veteran's GERD was not 
first diagnosed during a period of active military service, 
and thus the Board finds that the May 2004 examiner's opinion 
with regard to the veteran's GERD to be of no probative 
value.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Thus, there is no probative evidence of a nexus between the 
veteran's GERD and his active military service.  

The veteran is competent to describe his gastrointestinal 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994); 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
he is not competent to diagnose any medical disability or 
render an opinion as to the cause or etiology of any current 
disability (i.e., that his current GERD is related to his 
active military service) because he has not been shown to 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

In sum, the medical evidence does not demonstrate that the 
veteran's GERD was first shown during a period of active 
service.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim 
of service connection for GERD, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  
Thus, the claim must be denied.




B.  Service Connection claim for a Skin Disability

Service treatment records show that, in August 1984, the 
veteran requested a refill of medication which was used to 
treat his recurrent athlete's foot.  The treating examiner 
assessed the veteran with tinea pedis, by history, and a 
refill was prescribed.  The veteran was again treated for 
tinea pedis during active service in February 1986 and August 
1990.    

A May 2004 VA examiner diagnosed the veteran with tinea pedis 
and concluded that it is as likely as not that the veteran's 
tinea pedis is related to active service.  

The Board acknowledges that the August 1984 treatment note 
shows a diagnosis of recurrent tinea pedis, which suggests 
that the veteran was diagnosed with tinea pedis prior to that 
date.  Although the record does not contain any service 
treatment records dated prior to August 1984 showing a 
diagnosis of tinea pedis, the veteran had been on active duty 
for years prior.  Also, the Board notes that on the February 
1986 treatment record that shows an assessment of tinea 
pedis, there is a notation which appears to indicate that the 
cause of the veteran's tinea pedis is in the line of duty.  

Given the current diagnosis of tinea pedis, the in-service 
treatment for tinea pedis, the favorable medical nexus 
opinion, and resolving any doubt in the veteran's favor, the 
Board concludes that the veteran's tinea pedis was incurred 
during active service.  Therefore, the benefit sought on 
appeal is granted.

The Board also notes that on his application for VA 
compensation, received in October 2003, and a statement 
received in February 2004, the veteran is seeking service 
connection for a skin disability located in the corners of 
his mouth.  However, the medical evidence does not confirm 
that he currently has such a skin disability on his mouth.  
Without a current diagnosis, the Board finds that service 
connection for a skin disability located in the corners of 
the mouth must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Furthermore, there is no evidence relating any 
skin disability in the corners of the mouth to his active 
service, or to his tinea pedis.
ORDER

Service connection for GERD is denied.

The claim of entitlement to service connection for tinnitus 
is dismissed.

The claim of entitlement to service connection for bilateral 
hearing loss is dismissed.

Service connection for tinea pedis is granted.

The claim of entitlement to a disability evaluation in excess 
of 10 percent for degenerative changes in the right knee is 
dismissed.


REMAND

The veteran is also seeking service connection for 
disabilities of the right hip, and lumbosacral spine.   

During the veteran's last period of active service, in May 
2003, he injured his hips, in pertinent part, as a result of 
heaving lifting while completing trench work (see Mishap 
Worksheet dated in May 2003).  A "Line of Duty 
Determination" report dated in June 2003 shows that the 
veteran sustained right hip tendonitis and a right sacroiliac 
(SI) strain.  X-rays of the right hip taken in the same month 
showed apparent sclerosis at the inferior aspect of the SI 
joint, and a magnetic resonance imaging (MRI) scan of the hip 
was negative.  

In August 2003, the veteran presented for a Medical Board 
evaluation, and was diagnosed with severe osteoarthritis of 
the hips.  The Medical Board report dated in September 2003 
indicates that the veteran incurred "[h]ip pain likely due 
to either tissue or SI joint origin."

The veteran underwent a VA examination in May 2004, but no 
diagnosis pertinent to the right hip was rendered, as x-rays 
were negative for any bone, joint, or soft tissue 
abnormality.  However, recent private medical evidence dated 
in September 2006 shows that the veteran sought treatment for 
right hip pain, and was diagnosed with a right hip labral 
tear.    

Given the current evidence of a right hip labral tear, and 
the in-service complaints of right hip pain, the Board finds 
that a VA examination is necessary to determine the etiology 
of any currently diagnosed right hip disability.

Moreover, the Board notes that during service, on May 20, 
1983, the veteran had complaints of recurrent back pain; 
assessment was "backache."  Associated physical therapy 
consultation report dated on the same day shows that the 
veteran's reported pain was located in the low thoracic spine 
area.  According to a June 15, 1983, service treatment note, 
the veteran indicated that his pain in his mid to lower 
thoracic region had "almost resolved."  Later in the same 
month, the physical therapist noted that the goals had been 
achieved and thus, therapy was discontinued.

On May 2004 VA examination, the veteran was diagnosed with 
osteoarthritis of the lumbosacral spine, and the examiner 
concluded that it was as likely related to active service.  
However, it is unclear whether the examiner's opinion was 
based on the medical evidence of record or on the veteran's 
reported history.  The May 2004 VA examination report does 
not discuss the above-described May 1983 treatment notes.  As 
such, the Board finds that clarification is necessary as to 
whether the current lumbosacaral spine disability is related 
to the veteran's active service.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
etiology of any currently diagnosed right 
hip disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should note any right hip 
disability currently shown.  

For each right hip disability currently 
shown, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that such 
disability is related to the veteran's 
military service.  The examiner should 
reconcile the opinion with the service 
treatment records dated in 2003 showing 
right hip pain likely of SI or soft 
tissue origin, and the September 2006 
diagnosis of right hip labral tear.  

A complete rationale should be provided 
for any proffered opinions.

2.  The claims folder should be 
transferred to the VA examiner who 
conducted the May 2004 VA general medical 
examination.  The VA examiner is 
specifically requested to prepare an 
addendum in which s/he clarifies the 
etiology of the veteran's current 
osteoarthritis of the lumbosacral spine.  

Specifically, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
veteran's osteoarthritis of the lumbar 
spine is related to his active service, 
to include his in-service treatment for 
recurrent pain of the low thoracic spine 
in May 1983.  A complete rationale should 
be provided for any proffered opinions.

If the May 2004 examiner is no longer 
available, or if this examiner determines 
that another examination would be 
helpful, the veteran should be scheduled 
for a new C&P examination.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the issues of entitlement to 
service connection for disabilities of 
the right hip, and lumbosacral spine.  
All applicable laws and regulations 
should be considered.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


